 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15   Attorneys for Plaintiff

16                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
17   RICKY SPENDLOVE,                           Case No.: 2:19-cv-00677-RFB-EJY
18
                    Plaintiff,
19                                                 STIPULATION OF DISMISSAL OF
     vs.
20                                                 TRANS UNION LLC, WITH PREJUDICE
     EQUIFAX INFORMATION SERVICES, LLC;
21
     TRANSUNION, LLC; and WELLSFARGO
22   HOME MORTGAGE,

23               Defendants.
            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
24

25
     the parties have stipulated to the dismissal of Defendant Trans Union LLC, from the above

26   captioned action, with prejudice.

27   //
28
     STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE - 1
 1   Each party will bear its own fees and costs.
 2
            IT IS SO STIPULATED.
 3          Dated August 23, 2019.

 4    KNEPPER & CLARK LLC                                ALVERSON TAYLOR & SANDERS

 5    /s/ Shaina R. Plaksin                              /s/ Trevor Waite
 6    Matthew I. Knepper, Esq.                           Kurt R. Bonds, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 6228
 7    Miles N. Clark, Esq.                               Trevor Waite, Esq.
      Nevada Bar No. 13848                               Nevada Bar No. 13779
 8    Shaina R. Plaksin, Esq.                            Email: kbonds@alversontaylor.com
 9    Nevada Bar No. 13935                               Email: twaite@alversontaylor.com
      Email: matthew.knepper@knepperclark.com
10    Email: miles.clark@knepperclark.com                Counsel for Defendant
      Email: shaina.plaksin@knepperclark.com             Trans Union LLC
11

12    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
13    Nevada Bar No. 9086
      Email: dkrieger@hainesandkrieger.com
14    Counsel for Plaintiff
15
      CLARK HILL PLLC                                    SNELL & WILMER LLP
16
      /s/ Jeremy J. Thompson                   /s/ Jennifer L. McBee
17    Jeremy J. Thompson, Esq.                 Kelly H. Dove, Esq.
18    Nevada Bar No. 12503                     Nevada Bar No. 10569
      Email: jthompson@clarkhill.com           Jennifer L. McBee, Esq.
19                                             Nevada Bar No. 9110
      Counsel for Defendant                    Email: kdove@swlaw.com
20    Equifax Information Services LLC         Email: jmcbee@swlaw.com
21                                             Counsel for Defendant
                                               Wells Fargo Bank, N.A., sued as Wells Fargo
22                                             Home Mortgage
                                       ORDER GRANTING
23
          STIPULATION OF DISMISSAL OF TRANS UNION LLC WITH PREJUDICE
24

25   IT IS SO ORDERED.                              ________________________________
                                                     _________________________________________
26                                                  RICHARD    F. BOULWARE,
                                                     UNITED STATES              II
                                                                     DISTRICT COURT   JUDGE
                                                    UNITED STATES DISTRICT JUDGE
27
                                                    DATEDthis
                                                    DATED this26th
                                                              ____day
                                                                   dayofofAugust,
                                                                           _________
                                                                                  2019.2019.
28
     STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE - 2
